UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6785



HOWARD PERRY STAFFORD,

                                              Plaintiff - Appellant,

          versus


WARDEN, Marion Correctional Treatment Center;
MAYS WILSON TATE, JR.; JAMES DENNY, Correc-
tional Officer; DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-229)


Submitted:   September 6, 2001        Decided:   September 18, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Perry Stafford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Perry Stafford appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Stafford v. Warden, Marion Corr. Treat-

ment Ctr., No. CA-01-229 (W.D. Va. Apr. 27, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2